Exhibit 10.25

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (“Amendment”), is entered
into as of August 17, 2010, by and between Square 1 Bank (“Bank”) and Osmetech
Technology, Inc. (“Osmetech”), Clinical Micro Sensors, Inc. (“CMSI”), and
Genmark Diagnostics, Inc. (“Genmark”), (each individually and collectively known
as (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 12, 2010 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1) Section 6.2(i) of the Agreement is hereby amended and restated, as follows:

(i) as soon as available, but in any event within 45 days after the end of each
calendar month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s operations during such period, in a
form reasonably acceptable to Bank and certified by a Responsible Officer;

 

2) Section 6.2(viii) of the Agreement is hereby amended and restated, as
follows:

(viii) within 45 days of the last day of each fiscal quarter, a report signed by
Borrower, in form reasonably acceptable to Bank, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including but not limited to any subsequent ownership right
of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Bank by Borrower in connection with this Agreement.

 

3) Section 6.2(a) of the Agreement is hereby amended and restated, as follows:

(a) Within 45 days after the last day of each month, Borrower shall deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.

 

4) Section 6.2(b) of the Agreement is hereby amended and restated, as follows:

(b) Within 45 days after the last day of each month, Borrower shall deliver to
Bank with the monthly financial statements a Compliance Certificate certified as
of the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit E hereto.



--------------------------------------------------------------------------------

5) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

6) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

7) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

8) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

  b) payment of all Bank Expenses, including Bank’s expenses for the
documentation of this Amendment, which may be debited from any of Borrower’s
accounts; and

 

  c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

OSMETECH TECHNOLOGY, INC. By:  

LOGO [g155311exb_pg003a.jpg]

Title:  

CFO

CLINICAL MICRO SENSORS, INC. By:  

LOGO [g155311exb_pg003b.jpg]

Title:  

CFO

GENMARK DIAGNOSTICS, INC. By:  

LOGO [g155311exb_pg003c.jpg]

Title:  

CFO

SQUARE 1 BANK By:  

LOGO [g155311exb_pg003d.jpg]

Title:  

SVP